                        Case 4:19-cv-02690-HSG Document 142 Filed 03/11/21 Page 1 of 2


                   1   LATHAM & WATKINS LLP
                         Matthew Rawlinson (SBN 231890)
                   2     140 Scott Drive
                         Menlo Park, California 94025
                   3     T: (650) 328-4600 / F: (650) 463-2600
                         matt.rawlinson@lw.com
                   4
                         Elizabeth Deeley (SBN 230798)
                   5     505 Montgomery Street, Suite 2000
                         San Francisco, California 94111
                   6     T: (415) 391-0600 / F: (415) 395-8095
                         elizabeth.deeley@lw.com
                   7
                         Andrew B. Clubok (pro hac vice)
                   8     Susan E. Engel (pro hac vice)
                         555 Eleventh Street, NW, Suite 1000
                   9     Washington, D.C. 20004
                         T: (202) 637-2200 / F: (202) 637-2201
               10        andrew.clubok@lw.com
                         susan.engel@lw.com
               11
                         Colleen C. Smith (SBN 231216)
               12        12670 High Bluff Drive
                         San Diego, California 92130
               13        T: (858) 523-5400 / F: (858) 523-5450
                         colleen.smith@lw.com
               14
                       Attorneys for Defendants Lyft, Inc., Logan
               15      Green, John Zimmer, Brian Roberts, Prashant
                       (Sean) Aggarwal, Ben Horowitz, Valerie Jarrett,
               16      David Lawee, Hiroshi Mikitani, Ann Miura-Ko,
                       and Mary Agnes (Maggie) Wilderotter
               17

               18                                UNITED STATES DISTRICT COURT
                                                NORTHERN DISTRICT OF CALIFORNIA
               19
                                                      OAKLAND DIVISION
               20
                       In re LYFT INC. SECURITIES LITIGATION              MASTER FILE NO. 4:19-CV-02690-HSG
               21

               22      This Document Relates to:                          ORDER DENYING DEFENDANTS’
                                                                          ADMINISTRATIVE MOTION TO
               23      ALL ACTIONS                                        SUBMIT MATERIALS IN ADVANCE
                                                                          OF THE CLASS CERTIFICATION
               24                                                         HEARING ON MARCH 11, 2021
               25

               26

               27

               28
                                                                         ORDER DENYING ADMIN. MOT. TO SUBMIT
ATTORNEYS AT LAW
                                                                            MATERIALS IN ADVANCE OF CLASS CERT. HEARING
                                                                                               Lead Case No. 4:19-cv-02690-HSG
                        Case 4:19-cv-02690-HSG Document 142 Filed 03/11/21 Page 2 of 2


                   1
                                                                   ORDER
                   2
                              Presently before the Court is an administrative motion by Defendants Lyft, Inc., Logan
                   3
                       Green, John Zimmer, Brian Roberts, Prashant (Sean) Aggarwal, Ben Horowitz, Valerie Jarrett,
                   4
                       David Lawee, Hiroshi Mikitani, Ann Miura-Ko, and Mary Agnes Wilderotter (collectively, the
                   5
                       “Defendants”) to request to submit a PowerPoint slide deck in advance of the class certification
                   6
                       hearing on March 11, 2021 at 2 p.m.
                   7
                              Having considered the Defendants’ Administrative Motion to Submit Materials in
                   8
                       Advance of the Class Certification Hearing on March 11, 2021 and the Declaration of Colleen
                   9
                       C. Smith in support thereof, the Court DENIES the Motion .
               10

               11
                       IT IS SO ORDERED.
               12

               13

               14

               15
                       Date: 3/11/2021                                     ________________________________
               16                                                          Honorable Haywood S. Gilliam, Jr.
                                                                           United States District Judge
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                        ORDER DENYING ADMIN. MOT. TO SUBMIT
ATTORNEYS AT LAW
                                                                           MATERIALS IN ADVANCE OF CLASS CERT. HEARING
                                                                                              Lead Case No. 4:19-cv-02690-HSG
